DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on June 30, 2022.
Claims 1, 3-8, 10-15, and 17-23 are pending in this action. Claims 1, 8, and 15 have been currently amended. Claims 2, 9, and 16 have been canceled. Claims 21-23 have been newly added. 
The applicant’s arguments with respect to claims 1, 3-8, 10-15, and 17-23 have been fully considered but they are not deemed to be persuasive. For examiner’s response to the applicant’s arguments or comments, see the detailed discussion in the Response to the Arguments section.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 101 because
the claimed invention is directed to a judicial exception (i.e., law of nature, a natural
phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an
abstract idea of validation of data entry using speech recognition and image processing. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims directed to an abstract idea of comparing optical character recognition results and speech recognition results for data validation in the process of data entry. The claim is drawn to process and system (a series of steps or acts) that similar to an idea ‘Of itself such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper’.
The claim does not require that the method be implemented by a particular machine. The method does not require a particular transformation of a particular article. There is not transformation of a physical objects or data into a different state or thing. This combined uses of image processing and speech recognition and comparing the results for data validation in the process of data entry is similar to displaying certain results of the collection and analysis found by the courts to be abstract idea (Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016).

This judicial exception is not integrated into a practical application because claims broadly recites the result (storing a data “as claimed: not sure which data is valid” as validated data based on comparison of the first data and the second data), rather than sufficiently claiming a technical means of achieving the result. See Two-Way Media Ltd. v. Comcast Cable Commons, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017). (“The claim requires the functional results ... but does not sufficiently describe how to achieve these results in a non-abstract way.”).

The claims recite a Judicial exception relating to “validated data, along with a generic computer with speech and image recognition processing capability that simply used as tool to implement the abstract idea’. Here the claims do not change the underlying or other technology, rather the claimed techniques playing using computing device as pedagogical tool. The claimed additional elements—the computing device — “merely use a computer as a tool to perform an abstract idea” or “do no more than generally link the use of a judicial exception to a particular technological environment.” Memorandum, 84 Fed. Reg. at 55; see Customedia Techs., LLC v. Dish Network Corp., No. 2018-2239, 2020 WL 1069742, at *3 (Fed. Cir. Mar. 6, 2020) (“We have held that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.”).
Accordingly, claims 1, 3-8, 10-15, and 17-23 do not integrate the judicial exception into a practical application. See Memorandum, 84 Fed. Reg. at 54. As the claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is “directed to the .. . judicial exception.” Id. at 54.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic computer and processor. The claim amounts to no more than validated data by comparing each other. Taking the claimed elements either individually or as ordered combination, that transform claims into patent-eligible application, since claims merely recite use of already existing computer-based speech recognition and image processing i.e., optical character recognition (OCR), and there is no “inventive concept” converting speech-to-text and image-to-text and comparing each other using computing device well-understood, routine, and conventional activities commonly used in industry of validating data, newly amended added limitation “user validation of data” is nothing but human activity, since claims, at most, attempt to limit abstract idea to particular technological environment, and such limitation has been held insufficient to save claims in this context, and since dependent claims are not rendered patent-eligible by recitation of additional steps such as, OCR; fixing mismatch character by user; and a visual indicator on a display, even though additional limitations may narrow scope of claims. The claim does not amount to significantly more than the abstract idea itself. Accordingly, claims 1, 3-8, 10-15, and 17-23, are ineligible.


Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
The applicant argues as: “The Applicant respectfully submits that the subject matter of amended independent claim 1 cannot be performed/executed by human mind. Especially, the step(s) of receiving audio data indicative of a text via a microphone and image of the text via a camera of the user device, processing the audio data and the image by a processor of the user device to obtain first data and second data, respectively, and updating data stored in the user device with the first data or second data based on a verification performed using image processing and speech recognition cannot be performed in a human mind and these steps are inextricably tied to a machine. The Applicant submits that the subject matter of independent claim 1 is not directed towards an abstract idea and is tied to a machine e.g., in this case a user device including processor, microphone, camera, and display. Therefore, the subject matter of independent claim 1 is not similar to alleged abstract idea. Clearly, the above mentioned features cannot be regarded as certain methods that can be performed in human mind under prong 1 of step 2A.
Regarding Prong Two of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits that the alleged abstract idea is integrated into a practical implementation.
For instance, the subject matter of independent claim 1 can be practically realized in an industrial environment where significant amount of data entry has to be inputted into a database/storage of a computing device i.e., during maintenance, repair, and/or overhaul services in the industrial environment. There can be instances where wrong values can be logged into the database/storage provided that significant volume of values needs to be entered. This leads to incorrect categorization of an asset under a wrong serial number causing a wrong asset to be serviced. This further leads to decreased worker productivity and reduces overall performance in the industrial environment. Accordingly, the subject matter of claim 1 recites a method to log significant volume of values in the industrial environment that are verified using both image processing and speech recognition. This ensures that the significant volume of values are logged into the database/storage of the user device without errors. This accounts to a practical implementation. See paragraphs [0002], [0003], [0015], and [0016] of originally filed Specification.


	
	Examiner’s response to above arguments: 
In 2019, the USPTO published revised guidance on the application of § 101 (“Guidance”). See, e.g., USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Memorandum”); USPTO October 2019 Update: Subject Matter Eligibility (Oct. 17, 2019) (“Update”), noticed at 84 Fed. Reg. 55942 (Oct. 18, 2019).
Under Step 2A of the Guidance, the Office looks to whether the claim recites: 
(1) Prong One: any judicial exceptions, including certain groupings of abstract ideas (1.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and 
(2) Prong Two: additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)-(c), (e)-(h)). 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, does the Office then look, under Step 2B, to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not well-understood, routine, conventional in the field (see MPEP § 2106.05(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum, 84 Fed. Reg. at 54-56.

the step(s) of receiving audio data indicative of a text via a microphone and image of the text via a camera of the user device, processing the audio data and the image by a processor of the user device to obtain first data and second data, respectively, and updating data stored in the user device with the first data or second data based on a verification performed using image processing and speech recognition. These steps tell the user "to engage in well-understood, routine, conventional activity previously engaged in by scientists who work in the field. Purely 'conventional or obvious' 'presolution activity' is normally not sufficient to transform an ineligible law of nature into a patent-eligible application of such a law." Mayo, 132 S. Ct. at 1298 .
The examiner stated in the rejection that a user device including processor, microphone, camera, and display are generic known and conventional devices.
Nor is “determining” step sufficient, “determining whether the comparison of the first data indicative of the audio data and the second data indicative of the image received from the camera exceeds a predetermined confidence level; storing the first data or the second data as validated data, upon determining that the comparison of the first data and the second data exceeds the predetermined confidence level”, this step requires ineligible mental step of “comparing” first data with second data. 
Also “user validation” step is insufficient, “presenting to a user a notification of validation upon determining that the comparison of the first data and the second data does not exceed the predetermined confidence level; receiving from the user a validation of the first data or the second data based on the notification of validation; and storing the first data or the second data as the validated data based on the validation of the data input received from the user”, this step requires ineligible mental step of “human activity”.

As stated above in the rejection as: This judicial exception is not integrated into a practical application because claims broadly recites the result (storing a data “as claimed: not sure which data is valid” as validated data based on comparison of the first data and the second data), rather than sufficiently claiming a technical means of achieving the result. See Two-Way Media Ltd. v. Comcast Cable Commons, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017). (“The claim requires the functional results ... but does not sufficiently describe how to achieve these results in a non-abstract way.”).
The claims recite a Judicial exception relating to “validated data, along with a generic computer with speech and image recognition processing capability that simply used as tool to implement the abstract idea’. Here the claims do not change the underlying or other technology, rather the claimed techniques playing using computing device as pedagogical tool. The claimed additional elements—the computing device — “merely use a computer as a tool to perform an abstract idea” or “do no more than generally link the use of a judicial exception to a particular technological environment.” Memorandum, 84 Fed. Reg. at 55; see Customedia Techs., LLC v. Dish Network Corp., No. 2018-2239, 2020 WL 1069742, at *3 (Fed. Cir. Mar. 6, 2020) (“We have held that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.”).
Accordingly, claims 1, 3-8, 10-15, and 17-23 do not integrate the judicial exception into a practical application. See Memorandum, 84 Fed. Reg. at 54. As the claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is “directed to the .. . judicial exception.” Id. at 54.

The applicant further argues as: “Regarding Step 2B, even if one were to arrive at a conclusion satisfying the Step 2A of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits that elements of amended independent claim 1 provide an inventive concept and amounts to significantly more than the exception itself. 
Logging of values such as measurements and serial numbers during maintenance, repair, and/or overhaul services in an industrial environment can be cumbersome and time-consuming provided that the volume of values is significant. While updating a database/memory with the values, for instance, via voice recognition, there can be instances where the entered values can be incorrect because the values were wrongly detected by a speech engine. This can lead a worker to service/repair incorrect asset as a wrong value was recorded during data entry operation resulting in reduced overall productivity of the worker. See paragraphs [0002], [0003], [0015], and [0016] of originally filed Specification. 
The subject matter of independent claim 1 proposes a method where a processor of user device processes audio data indicative of a text received via a microphone and image of the text received via a camera to generate first data and second data, respectively. Based on a determination that a comparison of the first data and the second data exceeds a predetermined confidence level, one of the first data or second data can be determined as valid. The data stored in a memory of the user device can be updated with this validated data. By comparing results of both audio processing and image processing, data entry validation can be improved and reduces errors. This ensures that results of speech and text recognized from image can be combined to determine and validate the correct data thereby reducing effort and time required to ensure proper data entry. See paragraphs [0002], [0003], [0015], and [0016] of originally filed Specification. 
Accordingly, the Applicant respectfully submits that taking all the claim elements of amended independent claim 1, individually, and in combination, amended independent claim 1 as a whole amounts to significantly more than the abstract idea. Thus, the Applicant respectfully submits that amended independent claim 1 (and dependents therefrom) recites patent eligible subject matter. Further, amended independent claims 8 and 15 (and their respective dependents therefrom) also recite patent eligible subject matter based at least on the reasons stated above with regard to amended independent claim 1”. 


The examiner’s response to applicant’s above arguments:
 
As stated in the rejection that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic computer and processor. The claim amounts to no more than validated data by comparing each other. Taking the claimed elements either individually or as ordered combination, that transform claims into patent-eligible application, since claims merely recite use of already existing computer-based speech recognition and image processing i.e., optical character recognition (OCR), and there is no “inventive concept” converting speech-to-text and image-to-text and comparing each other using computing device well-understood, routine, and conventional activities commonly used in industry of validating data, newly amended added limitation “user validation of data” is nothing but human activity, since claims, at most, attempt to limit abstract idea to particular technological environment, and such limitation has been held insufficient to save claims in this context. The claim does not amount to significantly more than the abstract idea itself. Accordingly, claims 1, 3-8, 10-15, and 17-23, are ineligible.

Therefore, form the above rejection and response to applicant’s arguments the examiner believe that the rejection should be sustained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
August 2, 2022								
	 
/ABUL K AZAD/           Primary Examiner, Art Unit 2656